   Case 9:20-cr-80042-RKA Document 1 Entered on FLSD Docket 02/26/2020 Page 1 of 7


A091(Rev.08/09) CriminalComplaint                                                               m, -
                                U NITED STATES D ISTRICT C OUR /ycvo ay y
                                                          f0rthe     .
                                                                                                                              a c,
                                               SouthernDistrictOfFlorida                                   FF8 gj gjgj
                                                                                                        /INGyLX r u
               UnitedStatesofAmerica                                                                   CL
                                                                                                        DEn
                                                                                                       s.  ICosbgs.
                                                                                                                 os
                                                                                                                  yjar
                                                                                                                   o.
                         M.                                                                               op;kj h Rs
                                                                                                          .
                                                                                                                     .-

                                                                   CaseN o. 20-8092-DL8                                   '
          DERRICK FRED CA RLOM AGNO


                       Defendantls)

                                                CRIM INAL COU LAINT

        1,thecomplainantinthiscase,statethatthefollowing istrue tothebestofmy knowledgeand belief.
Onoraboutthedatets)of                      05/24/2019            inthecounty of                  Palm Beach               inthe
   southern Districtof                   .Florida        ,thedefendantts)violatçd:
           CodeSèction                                                   OxenseDescription
21JJSC jj841(a)(1),841(b)(1)(A)            Distribution ofa Controlled Substance,tow it,50 gram s ofm ore of
                                           methamphetamineàctual(''ice'
                                                                      ')                    .




        Thiscriminalcomplaintisbased on these facts:

                                      PLEASE SEE ATTACHED AFFIDAVIT



        V Continuedontheattachedsheet.                                                                        l
                                                                                 p/                     g' .
                                                                                /
                                                                                          Com I nant -        ltre

                                                                                David W ilson,Task Force Officer,FBI
                                                                            z             Printednameanddtle

Sworn tobeforemeand signed in my presence.


Date:          02/26/2020                                                             t         * ev
                                                                                      '
                                                                                            Judge'saWgnt
                                                                                                       zfl/rc

City andstate:              W estPalm Beach,Florida                       Hon.Dave Lee Brannon,U.S.Magi
                                                                                                      strate Judge
                                                                                          Printednameand title       .
Case 9:20-cr-80042-RKA Document 1 Entered on FLSD Docket 02/26/2020 Page 2 of 7




                       AFFID A VIT IN SW PO R T O F CR IM IN A L C O M PLA NT
                         DA W D W IL SON ,TA SK FO R CE O FFIC EW FBI
                                  C ase N o.20-8092-DL8


        1,DAVID W ILSON,beingduly sworn do hereby state:

               Iam currently a Task Force Officerwith the FederalBureau ofInvestigation and
                                                            .                       ?'


 l
 havebeen so assigned since2000.Iam also a sw orn deputy Sheriffwith the Palm Beach Cotmty

 Sheriff's Office and have been so enïployed since 1985. Prior to that,1 w as'
                                                                             a certified police

 officerwith the city ofBocaRaton whereI'r
                                         served forapproximately fiveyears. AsaTask Force
                                              ,                           :
 ofticer,Iam authorized to enforcefederallawsto includeviolationsoccuzring underTitles 18and

 21ofUnited StatesCode.

               Tllisaffidavitissubm itted forthe lim ited purpose ofestablislling probable cause to

 charge DEM UCK FRED CARLOM AGNO (hereinafterCARLOM AGNO)with the offense of
 distributionofacontrolledsubstance,towit,fifty(50)gramsormoreofmçthamphetamine(&GIce''),
 inviolationofTitle21,UnitedStatecCode,Sections841(a)(1)and841(b)(1)(A). Forthatreason,
 this affidavitdoesnotto purportto describe allinform ation and evidenceknown to yotlraffiant

 conceraing this investigation:butrather,only those facts believed to be necessary to establish

 probable cause to supportthe criminalcom plaintand r estofthe defendant. This affidavitis

 based on information and investigation by youraffiant,afld wellasinform ation provided by other

 1aw ee prcementpersozmelwith lcnowledge ofthe eventsdescribed herein.

               On M ay 23,2019,your affiantw ho w as acting in an tm dercover capacity texted

 561-562-0775,which isthe cellularphoneutilized by CARLOM AGNO whohad been identified

 by yolzraffiantasdealerin crystalM ethamphetamine. Thetextm essageasked CARI,OM AGN O

 to call your affiant. M inutes later CARLOM AGN O called from the sam e nllmber,and in a
                                        7
 recorded conversation,youraffiantdiscussed plzrchasingthreeouncesofM etham phetanzinefrom
Case 9:20-cr-80042-RKA Document 1 Entered on FLSD Docket 02/26/2020 Page 3 of 7




 CARLOM AGN O,in retllrn forwhich CARLOM AGNO wanted $550.00 perounce. During the
 convçrsation CA RLOM A GN O advised thathe w ould driveto Boynton Beach,Florida to m eeton

 M ay 24,2019,at2:00p.m .,to sellthetllreeouncesofM ethamphetam ine.
                                        .




               On M ay 24,2019,atapproxim ately 9:35 a.m .,your affiantreceived a textfrom

 CARI,OM AGN O ydvising thathecouldn'tm eet till7:00p.m ., and asked ifthatwasacceptable
 toyouraffiant. Through aseriesorsubsequenttextmpssagesitwasdetenwinedthatwewould
 meetat4:00p.m.,onMay24,2019.blzringanotherseriesoftextmessagesatapproximately3:00
                                                                                           ,   J
                                                        .



 p.m .,itwasdetennined thatwew ould m eetin the area ofthe Publix shopping qenterlocated at

 1005 Gateway Blvd.in Boynton Beach,Palm Beach County,Flodda.OnceatthePublix parking

 lotyolzraffianttextm essaged CA RLOM AGN O a description ofthe tm dercover caryour affiant

 wasdrivingandaskedCARI,OM AGNO tojoinmeinthevehicle.CARLOM AGNO respondedin
 atextwhich read,GW crossthe streetthere'
                                        sa Dunkin Donuts.I'm parked by theD'lnkin Donuts.

 Com ethisway please I'm eating inside.'' Youraffiantdrove directly acrossthe streetto the

 D lm kin D onutslocated at1020 Gatew ay Blvd.,Palm Beach Cotm ty,Southern D istrictofFlodda,

 and parked in âontofthatbusiness.

               Asyotlraffantwasexiting hisvellicle,which wasequippedwith audio and video

 recordingcapability,asubjectthatyouraffantrecognized asCARLOM AGNO,approachedmy
 vehicle carrying severalplastic shopping bags,which appeared tö have item sinside,and called

 youraffiant'sfirstnam e. CARLOM AGNO climbedinto youraffiant'sundercovervehicle'sfront

 passenger seat atld retrieved a large Coffee m ate container from inside of one of his bags. H e
                                            $
 ttzrned the container overtmscrewing the bbttom ofthe Coffee m ate can revealing thatitwas a

 secretfalsebottom safe.'CARLOM AGNO then turned theopen bottom ofthe can towardsmeto

 show m e its contents,wllich Icould see consisted oftllree sepazate sealed bags containing a clear
Case 9:20-cr-80042-RKA Document 1 Entered on FLSD Docket 02/26/2020 Page 4 of 7




 hard substance wlzieh appeared copsistent - based on m y training and experience - with

 methamphetaminein crystalform .

          6.   CARLOM AGN O advised youraffiantthatthe can contained three ounces,Your

 affiantconfinued with CARI,OM AGN O that the price was $550.00 per ounce as previously

 discussed,and CARLOM AGNO agreed. Youraffiantpaid CARLOMAGNO,$1,650.00,(one
 thousand sixteen hlmdred and I'
                               iY dollars)of investigative funds. Your affiantinquired of
 CARLOM AGNO aboutthepriceCARLOM AGO wantedfora'pound ofcrystalmethamphetam ine
                                                              $
                                                                   (
 and CAIILOM AGNO repliedthathewouldhaveto check withllisguy.CARI,OM AGN O further

 advised thatheatld hisguy could setaprepaid typeofarrangem entwherethem ethnm phetnm ine

 would be shipped directly to yourafdant,disguised ashydraulic fluid. CARI,OM AGNO stated

 thathe would have to introduceyotlraffiantto l'
                                               lisguy,sincethe pound quantity wasm orethan

 CARI.OM AGNO usually sells. CARLOM AGNO described differentm ethods ofpaymentand

 identified Pay Palas one ofthose m ethods. CA RT,OM A GN O lçftthe'
                                                                   C offee m ate concealm ent

 container which contained the m etham phetam ine as he exited your affiant's undercover car and

 walked directly to.asilverKIA whichw asunoccupied andclimbed intothedriver'sseat. Thetag

 ofCART,OM AGN O'Svehiclecaptured by surveilling agentswasDZT188,which com esback not

 found.

               Y our affiantthereafter conducted a field teston a sam ple taken from the 3-ouce

 purchase,and found itto have a positive reaction for m etham phetnm ine w ith a M arquis testkit.

 Theheatsealed bagsare freezeytype food saverbagsthateach had num bershmld m itten on them

 which were,28.23,28.51and 29.43,respectively,foratotalweightof3.60 ounces. Subsequent

 laboratory analysis of the substance your affiant purchased âom CARLOM AGNO in the

 aforem entioned M ay 24, 2019, transaction by the U .S. D nlg Enforcem ent Adm inistration
Case 9:20-cr-80042-RKA Document 1 Entered on FLSD Docket 02/26/2020 Page 5 of 7




 SoutheastRegionalLaboratory determ ined such to consistofatotalnetweightof86.0 gTam sof

 97% ptlred-methamphetaminehydrochloride(alsoknown as:&Ice''),with an amountofthepure
                            '                        .
        .

 substance(methamphetamineçûacttzal'')being 83.4 grams.
       FU RTH ER YO UR A FFIA N T SA ITH N A U GH T.




                                          x         '



                                          Davidw it n
                                          Task FàrceAgent
                                          FederalBureau ofInvestigation




 SW ORN TO AND SUBùCRIBE: BEFOM
 M E A T W EST PALM BEA CH ,FLOR ID A ,
 THIS 26THDAY OF FEBRUARY 2020.




                  /w
 H O N .D A VE L EE BR AN N O N
 U NITED STATE S M A G ISTR ATE IUD G E
Case 9:20-cr-80042-RKA Document 1 Entered on FLSD Docket 02/26/2020 Page 6 of 7




                         UNITED STATES DISTRICT CO URT
                         SOUTHERN DISTRICT O F FLO RIDA

                                Case No.20-8092-DLM

 UNITéD STATES QFAMERICA,
                                    Plaintiff,
 VS.

 DERRICK FRED CA RLO MAG NO ,

                               .2
                                    Defendant.
                                                     '/

                              CRIM INAL COVER SHEET

 1.    Did this m atteroriginate from a m atterpending in the M iam iOffice ofthe Uni
                                                                                    ted
 States Attorney's Office priorto July 20,2008*

       Yes          X No

 2.    Did this matteroriginate from a m atterpending in the Northern Region ofthe Uni
                                                                                     ted
 StatesAttorney's Office (W estPalm Beach Office)only priorto Decem ber18,2011?
       Yes          X No

 3.    Did this materoriginate from a matterpending in the Fod Pierce Office ofthe
 United states Attorney's Office priorto August8,2014?

        Yes         X No
                                          Respectfully subm itted,

                                          ARIA NA FAJARDO ORSHAN
                                             I D STAT          EY


                                    BY.
                                          J HN C.MCMILG X
                                           SSISTANT UNITED           XTES ATTORNEY
                                          Adm in.No.A5500228
                                          500 S.Australian Ave.,Suite 40O
                                          W estPalm Beach,FL 33401
                                          öffice: (561)820-8711
                                          John.mcmillan@ usdoj.gov
Case 9:20-cr-80042-RKA Document 1 Entered on FLSD Docket 02/26/2020 Page 7 of 7




                         UNITED STATES DISTRICT CO URT
                         SOUTHERN DISTRICT O F FLO RIDA
                                PENALTY SHEET


 Defendant's Nam e:      DERRICK FRED CARLO MAGNO


 Case No.:     20-8092-DL8

 Count# 1

 Distribution ofa Controlled Substance,to w it,50 gram s orm ore ofm etham phetam ine
 actual(''ice'')
 Title 21,United StatesCode,Sections 841(a)
                                          ,(1),841(b)(1)(A)
 Max.Penalty:10 yearmandatorym inim um ,to maximum Iife mprisonment'  jsloyooojooo
 fine;minimum 5 yearto Iifeterm ofsupervised release:and,a $100.00 special
 assessm ent
